          Case 1:20-cv-00078-PAE Document 55 Filed 06/29/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


TALON PROFESSIONAL SERVICES, LLC,

                                       Plaintiff,                       20 Civ. 78 (PAE)
                        -v-
                                                                             ORDER
CENTERLIGHT HEALTH SYSTEM INC.,
SQUILLION SYSTEMS LLC, OKAYA INC.,
JOHN DOES 1–10, AND ABC CORPS. A–J

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       On June 12, 2020, defendant Centerlight Health System Inc. (“Centerlight”) moved to

dismiss plaintiff’s Second Amended Complaint. Dkt. 47. Plaintiff’s opposition to this motion

was due 14 days later, on June 26, 2020. Plaintiff has not opposed the motion or moved for an

extension of time to file its opposition. The Court will allow plaintiff until Wednesday, July 1,

2020 to oppose Centerlight’s motion to dismiss. If plaintiff fails to do so, the Court will deem

the motion unopposed.

       SO ORDERED.



                                                     PaJA.�
                                                      ____________________________________
                                                      Paul A. Engelmayer
                                                      United States District Judge

Dated: June 29, 2020
       New York, New York
